Gordon, J.
The county court was without jurisdiction over the person of Mr. Karns, and, accordingly, the order must be reversed.
Mr. Karns was served with an order to show cause, and upon the hearing he appeared specially, contending that there was no jurisdiction over his person. The trial court should have sustained the special appearance on such ground.
Under sec. 253.10 (2) (a), Stats., the issuance of a formal certificate of title was not “necessary for the complete administration of the estate,” and, therefore, the court acquired no jurisdiction over the appellant’s person by the service of the order to show cause. Madison v. Pierce (1954), 266 Wis. 303, 306, 62 N. W. (2d) 910. In Eide v. Skerbeck (1943), 242 Wis. 474, 482, 8 N. W. (2d) 282, this court said:
• “Jurisdiction of the person can only be acquired by service of a summons in the manner prescribed for personal service. *258This is plain and fundamental, even where motion to make one a party or order to show cause why one should not be made a party is personally served.”
See also State v. Ramsay (1962), 16 Wis. (2d) 154, 166, 114 N. W. (2d) 118.
Since we have concluded that there was no jurisdiction over the person of Mr. Karns, we find no necessity for addressing ourselves to the question of whether there was jurisdiction over the subject matter.
By the Court. — Order reversed, with directions to dismiss the proceedings against the appellant.